Citation Nr: 1431748	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-24 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye condition, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  The Veteran was in receipt of, among other things, a Combat Action Ribbon and the Vietnam Service Medal, with two stars, for his combat service in Vietnam. 

The Veteran died in December 2011.  Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008)).  In the present case, the Veteran's surviving spouse has been substituted for the Veteran as the appellant.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Jackson, Mississippi.  Thereafter, the Veteran requested his claim be transferred to the RO in Muskogee, Oklahoma. 

In a December 2010 decision, the Board granted service connection for diabetes mellitus, type II and denied service connection for depression.  The Board also remanded the appeals for entitlement to service connection for swelling of the ankles, kidney stones, benign adrenal gland tumor, and a bilateral eye condition to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board, and in a March 2013 decision, the Board denied the claims for service connection for bilateral ankle swelling, a kidney disorder, adrenal gland adenoma, and a bilateral eye condition.

The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 joint motion for partial remand, the parties (the appellant and the Secretary of VA) agreed that the Board did not obtain an adequate examination and medical opinion with regard to the claim for service connection for a bilateral eye condition, and requested that the Court vacate that portion of the March 2013 Board decision and remand the issue for additional development.  In a December 2013 order, the Court granted the motion, vacated that portion of the Board's March 2013 decision which denied this claim, and remanded this issue to the Board.  The case was subsequently returned to the Board.  In the joint motion, the parties indicated that the appellant had abandoned her claims of entitlement to service connection for swelling of the ankles, kidney stones, and adrenal gland tumor.  The Court dismissed the appeal as to these issues, and they are no longer in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The appellant contends that during the Veteran's lifetime, he had a bilateral eye condition secondary to service-connected diabetes mellitus, type II.

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

In light of the joint motion for remand and Court order, additional development is required prior to appellate review of the appeal for entitlement to service connection for a bilateral eye condition including as secondary to service-connected diabetes mellitus, type II.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand.  In December 2010, the Board remanded this issue on appeal to the AOJ for additional development, specifically for a VA examination to determine the etiology of any current bilateral eye condition.  

The Veteran was examined by a VA optometrist in January 2011.  The examiner could not find any ocular manifestations related to diabetes mellitus.  She diagnosed cataracts, as a result of aging, and also diagnosed refractive error.  She did not find any bilateral eye condition secondary to diabetes mellitus.  She opined that the Veteran's bilateral eye condition was not permanently aggravated by diabetes.  On VA examination in November 2011, a VA optometrist confirmed the diagnoses.

In the joint motion, the parties agreed that the January and November 2011 VA medical opinions were inadequate.  The parties stated that although the January 2011 VA examiner opined that the Veteran's bilateral eye condition was not permanently aggravated by diabetes, the examiner did not provide sufficient detail as to why this was so.  The parties agreed that the November 2011 medical opinion was inadequate because it did not address the issue of aggravation.  The parties requested that the claim be remanded for the Board to discuss the claim in light of Allen, supra, and to determine whether a new examination is required.  In a December 2013 order, the Court granted this motion.

Thus, in light of the joint remand, the Board finds that a remand is required to obtain another VA medical nexus opinion from a VA eye examiner concerning this claim, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the  claimant why one will not or cannot be provided); Stefl v.  Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as  necessary); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA eye examiner who performed the November 2011 VA examination, to obtain an additional medical nexus opinion concerning the  etiology of any eye disorders diagnosed during the January and November 2011 VA eye examinations.  If that examiner is unavailable, the requested opinion should be obtained from an appropriate eye examiner.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be  provided to and reviewed by the examiner.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or permanently aggravated any eye disorder diagnosed during the January and November 2011 VA eye examinations?  During his lifetime, the Veteran's established service-connected disabilities were:  diabetes mellitus, type II, posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and peripheral neuropathy of the bilateral lower extremities.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of  medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in  favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the  underlying condition beyond its natural progression versus just a temporary or  intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and  quantify the amount of additional  disability the Veteran had, above and beyond that he had prior to the  aggravation. 

The examiner must discuss the underlying  rationale for all opinions expressed, whether favorable or unfavorable, if  necessary citing to specific evidence in the file. 

2.  Then, the AOJ should readjudicate the claim remaining on appeal (entitlement to service connection for a bilateral eye condition, including as secondary to diabetes mellitus, type II) with consideration of all additional evidence received since the March 2012 supplemental statement of the case.  If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



